Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 5/25/2021 has been entered.  Claims 1-4 and 7-22 remain pending in the application.  

	Response to Arguments
Applicant’s arguments, see pages 8-11, filed 5/25/2021, with respect to the rejections of claims 1-4 and 7-22 under 35 U.S.C. 103, have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-4 and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 21, the prior art of record, specifically the prior art Madankan discloses a method of reconstruction of an MR thermal image that includes an optimized method of k-space sampling in order to optimally detect samples of k-space that are information rich. The prior art Mitchell teaches sampling a domain using a new method of variable radii poisson-disk sampling. Additional prior art Kiefer discloses increasing sampling along a ray in regions where the opacity or transparency difference along a ray exceeds a threshold.  However, none of the prior art cited alone or in combination provides motivation to teach perform ray-casting processing on the volumetric data set to obtain a heterogeneity map;
determine positions of a set of non-periodic sampling points using the heterogeneity map;
generate from the volumetric data set a set of sampled data values based on the determined positions of the non-periodic sampling points; and
generate an image data set by performing an aggregation process to generate a set of image data points from the set of sampled data values, wherein
the heterogeneity map comprises a representation of a value of a heterogeneity’ metric as a function of position, and
the ray-casting process comprises:
casting a plurality of rays into the volumetric data set, and 
for each of a plurality of ray sampling points along each of the rays, 
identifying a respective region in which the ray sampling point is located and 
determining a respective value of a ray-region heterogeneity metric for the region in which the ray sampling point is located in the context of independent claims 1 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619